Title: To Benjamin Franklin from Jan Ingenhousz, 7 February 1781
From: Ingenhousz, Jan
To: Franklin, Benjamin


Dear Sir
Vienna in Austria Febr. 7th. 1781
I wrote you a lettre some weaks ago containing an account of some experiments done according to your direction with wires of various metals. I hope you will have recieved it. I did begg the favour of inquiring about a lettre, which Mr. Wharton has sent me and which I never recieved, tho it is of great concern for me. As I have this oportunity, I take the liberty to renew my request and should be very glad if you would give yourself the trouble of readig that lettre over, on purpose to give me an answer, if it was only upon some articles; as I am not ignorant of your more wighty occupations. I am vexed at the ungenerous beheaviour of the English against my country. I hope the Northren powers will now see, that there is no bearing the pride and haughtiness of that Nation, and that they will overthrow that unsupportable despotisme upon the sea. I languish to see good news from your country. If you had some waste American News papers or other writings to send me which are too bulky for the post, you could send them to me by the courier who Sets of every months once or twice from versails to the Frensh Ambassadour at Vienna. The secretary of count de Morepas or mr de chaumont will easily find out ware to send such paket. I am known to the ambassadour here. Pry let me know, when Mr Wharton did set of, and what is become of him. He promised me to write me as soon as he would arrive.
As I have observed a blunder in all the translations of my theory of the Electrophorus, which affects the sense, I will publish a frensh translation of it my self illustrated with new notes, and preceeded by an elementary introduction containing the first elements of your theory. It will allso contain some farther observations on inflammable and explosive airs. This pamphlet will also appear in german an in italien translated under my eyes.
My compliments to your grand son.
I am respectfully dear friend Your most affectionate
J. Ingen Housz
 
Addressed: A Monsieur / Monsieur Le Dr. francklin / ministre des provinces unies / de lamerique / a Passi
Endorsed: Feb. 7. 1781
